   Case 4:20-cv-00080-RSB-CLR Document 4 Filed 04/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 IN THE MATTER OF THE COMPLAINT OF                             CIVIL ACTION NO.: 4:20-cv-80
 WADIELNIL FOR TOURISTIC
 INVESTMENTS, AS OWNER OF THE M/Y
 SUZANNA 1, FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY.



                     ORDER DIRECTING ISSUANCE OF NOTICE
                  AND RESTRAINING ACTIONS AGAINST PLAINTIFF

       A Verified Complaint having been filed on April 21, 2020 by WadiElNil For Touristic

Investments (“Plaintiff”), as owner of the M/Y SUZANNA 1, claiming exoneration from or the

benefit of limitation of liability as provided by the revised statutes of the United States and the

various statutes supplementary to and amendatory thereof and/or applicable foreign law, for all

losses, damages, injuries and death or destruction allegedly resulting from a fire onboard the M/Y

SUZANNA 1 referred to in the foregoing Complaint which occurred on or about November 1,

2019, in the Red Sea within the territorial waters of Egypt;

       And the Plaintiff having filed an Ad Interim Stipulation and security required by this

Court’s Order of April 23, 2020;

       NOW, THEREFORE, on Motion of Bouhan Falligant LLP, attorneys for Plaintiff

WadiElNil For Touristic Investments, owner of the M/Y SUZANNA 1;

       IT IS ORDERED that a Notice issue out of and under the seal of this Court admonishing

all persons asserting claims for any and all losses, damages, injuries or destruction allegedly

resulting from or incident to the occurrences and happenings recited in Plaintiff’s Complaint to

file their respective claims with the Clerk of this Court and serve them on Todd M. Baiad of
   Case 4:20-cv-00080-RSB-CLR Document 4 Filed 04/23/20 Page 2 of 2



Bouhan Falligant LLP, as attorneys for the Plaintiff at the address of One West Park Avenue

(31401), Post Office Box 2139, Savannah, Georgia 31402-2139 no later than June 22, 2020, or

else be defaulted.

          IT IS FURTHER ORDERED that Plaintiff is to publish the Notice in the Savannah

Morning News once a week for four consecutive weeks prior to the date fixed for the filing of

claims;

          AND THE PLAINTIFF IS ALSO ORDERED, not later than the day of second publication,

to mail a copy of the Notice to every person known to have made any claim against the Vessel or

the Plaintiff arising out of the voyage on which the claims sought to be limited arose.

          IT IS FURTHER ORDERED that, pursuant to Rule F of the Supplemental Rules for

Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, all claims and

proceedings against the Plaintiff or the Plaintiff’s property, in any court whatsoever, with respect

to the matter in question, except in this proceeding for exoneration from or limitation of liability,

shall cease and the Court hereby stays and restrains the further prosecution of any action or

proceeding, except in this proceeding for exoneration from or limitation of liability, against the

Plaintiff or the Plaintiff’s property with respect to any claim subject to limitation in the action.

Fed. R. Civ. P. Supp. R. F(3).

          SO ORDERED, this 23rd day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 2
